This Office Action is in response to the RCE filed on July 20, 2022. 

Fig. 15 is objected to because the left-hand side 170B should be 170A (as per Fig. 14).  Correction is required.

Claim 8, which depends on independent claim 1, is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, independent claim 1 recites, “wherein the protrusion distance is large enough so the internal electrode and the high k dielectric layer protrude through the upper substrate,” but dependent claim 8 inconsistently recites, “wherein the protrusion distance is less than a thickness of the upper substrate.”

Claim 11, which depends on independent claim 1, is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, independent claim 1 recites, “wherein the protrusion distance is large enough so the internal electrode and the high k dielectric layer protrude through the upper substrate,” but dependent claim 11 inconsistently recites, “wherein a via protrudes into the upper substrate to make contact with the internal electrode.”

Claims 1-5, 10 and 12-14 are allowed.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814